PEE CURIAM.
We cannot say that the charge to the effect that the ambulance had the right of way may not have influenced the-jury to some extent. The ordinance gives the right of way only to “ambulances of the department of health.” There was not sufficient evidence here to establish the fact that this ambulance was within the ordinance. . If the ordinance relates to all ambulances, there is no reason apparent why general words should not be used embracing all, for it is assumed that all the ambulances in use are in some sense under the jurisdiction of the health department. The learned trial justice, on reflection, decided that his ruling was erroneous, and we *1099see no reason to disturb that conclusion. The order setting aside the verdict and granting a new trial should be affirmed.
Order setting aside verdict and granting new trial affirmed; costs to abide the event.